internal_revenue_service number release date index number ------------------- ------------------------- ------------- -------------------------------- -re ----------------------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-132314-05 date november ---------------------- --------------------- ----------------------------- ------------------------------------------------------------------------------------------------ legend wife husband daughter trust ----------------------------------------------------------------------------------------------------------------- trustee date date dollar_figurex dollar_figurey date date year year year year year year year year year year dear ------------ and wife settlors requesting an extension of time under sec_301_9100-3 of the ------------------------------ --------------------------- ------------------- ----------- ------------- --------------------------- ----------------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- this is in response to your submission dated date on behalf of husband plr-132314-05 procedure and administration regulations and g of the internal_revenue_code to allocate husband’s and wife’s gst_exemption to trust the facts and representations submitted are summarized as follows trust was created on date by husband and wife as settlors for the benefit of daughter and daughter’s descendants trustee is currently serving as trustee in each of year year year year year year year and year in year husband transferred dollar_figurey to trust it is represented that a united_states husband and wife each transferred dollar_figurex to trust it is represented that these transfers qualified for the gift_tax annual exclusion under sec_2503 and therefore federal gift_tax returns were not filed reporting the transfers thus no gst_exemption was allocated with respect to these transfers gift and generation-skipping_transfer_tax return form_709 was filed for husband reporting husband’s year transfer to trust the return was timely filed in year husband and wife did not elect to treat the transfer as made one-half by each under sec_2513 it is represented that cpa did not attach a notice of allocation of gst_exemption to the return it is represented that to date husband and wife have made no allocations of their available gst_exemption for any of the year through year lifetime transfers made to trust further it is represented that no distributions from trust have been made to any beneficiary of trust daughter died in year after the death of daughter no beneficiary of trust was a non-skip_person accordingly upon daughter’s death a taxable_termination under sec_2612 occurred you have requested the following rulings that an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 be granted to husband and wife to allocate their gst exemptions in connection with the their transfers to trust in years1-9 that the allocations of exemptions be effective as of the date of each transfer to trust that such allocations be based on the value of the property at the date of each transfer to trust that the allocations may be made for a period of days following the approval and issuance a favorable ruling sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip made by a transferor under sec_2612 a taxable_termination means the termination by plr-132314-05 death lapse of time release of power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip under sec_2631 as in effect for the years at issue here for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under ' a once made is irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 under sec_2652 and sec_26_2652-1 generally the transferor for purposes of the gst tax is the individual with respect to whom the property was last subject_to the federal estate or gift_tax sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfer of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures plr-132314-05 for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i under sec_301_9100-1 the commissioner has discretion to grant a sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 c b provides that taxpayers may seek an extension of time to make an allocation described in b or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly husband and wife are each granted an extension of time until days after the date of this letter to make allocations of their respective gst_exemption to their respective year year year year year year year and year transfers to trust in the amount of dollar_figurex in addition husband is granted an extension of time until days after the date of plr-132314-05 this letter to make an allocation of gst_exemption with respect to husband’s year transfer in the amount of dollar_figurey to trust the allocations once made will be effective as of the respective date of each transfer to trust in addition the inclusion_ratio of trust will be determined based on the value of the transferred property on the date of each transfer to trust and the amount of gst_exemption allocated with respect to each transfer the allocations for years and years should be made on form sec_709 to be filed by husband and wife respectively for each year husband’s allocation for year is to be made on a supplemental form_709 to be filed by husband return for terminations reporting the taxable_termination in year the inclusion_ratio of trust at the time of the taxable_termination will be determined in accordance with the relief granted in this letter the form sec_709 the supplemental form_709 and form 706-gs t are to be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each return additional copies are enclosed for this purpose lastly trustee should file a form 706-gs t generation-skipping_transfer_tax the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosure cc copy of letter for sec_6110 purposes copies of letter to file with supplemental gift_tax returns
